Opinion issued March 18, 2010








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00806-CV
NO. 01-09-00807-CV
____________

IN RE NEWTON B. SCHWARTZ SR., Relator



Original Proceedings on Petitions for Writ of Mandamus and Prohibition



MEMORANDUM OPINION ON REHEARING	On October 15, 2009, the Court issued an opinion in the above-referenced
causes.  Relator, Newton B. Schwartz Sr., moved for rehearing and for en banc
reconsideration.  We deny the motion for rehearing.  However, we sua sponte
withdraw our opinion of October 15, 2009 and issue this opinion in its stead, to
correct certain clerical matters.

	Relator has filed a petition for a writ of mandamus and a petition for writ of
prohibition complaining of "all actions of" Judge David Scott Brabham, (1) including
"any attempted or continued attempt to exercise jurisdiction . . . over Relator's timely
objections to him" and "the failure of the Texas Supreme Court to timely appoint a
replacement judge . . . following Relator's . . . objections . . . ."
	We deny the petition for writ of mandamus.  We further deny the petition for
writ of prohibition.  Relator's motion for en banc reconsideration remains pending.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.
1.             
            
            
     -       
          -